Notice of Allowance
Claims 1-5, 7, 22-24, 27-36, 38, and 39 are hereby allowed. 


Examiner’s Statement of Reasons For Allowance
The examiner agrees with Applicant’s arguments that the combination of Lerner and Dix fail to teach 

    PNG
    media_image1.png
    202
    864
    media_image1.png
    Greyscale

The examiner agrees.  The hashing referred to in Dix refers to hashing the block identifiers, not the configuration rules that the examiner had referred to as the claimed, rules.  The examiner has searched the prior art generally and has been unable to find the limitations argued by the Applicant. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER LUDWIG/Primary Examiner, Art Unit 3687